Citation Nr: 1043160	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-16 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1941 to September 
1945.  He died on October [redacted], 2003.  The appellant in the current 
appeal is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 decision of the VA Regional Office (RO) 
in Los Angeles, California.  

The appellant testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2010.  

The Board notes that in an April 2003 rating decision, the RO 
assigned an evaluation of 100 percent for the Veteran's service-
connected anxiety disorder, effective June 16, 2000.  The RO also 
determined that basic eligibility to DEA benefits had been 
established, effective June 16, 2000.  The RO reasoned that 
entitlement was established because "the [V]eteran currently has 
a total service-connected disability, permanent in nature."  See 
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2010) (providing 
that for purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a Veteran will have 
basic eligibility if the following conditions are met: (1) The 
Veteran was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability).  In the March 2004 decision 
currently on appeal, the RO inexplicably determined that 
eligibility to DEA benefits had not been established.  The RO 
reasoned that the evidence did not show that the Veteran died as 
a result of a service-connected disability, nor was there a 
service-connected permanent and total disability at the time of 
death.

The appellant's notice of disagreement (NOD) was construed to 
encompass the RO's denial of service connection for the cause of 
the Veteran's death, entitlement to DIC benefits, and eligibility 
to DEA benefits.  In April 2005, the RO issued a statement of the 
case (SOC) addressing all three issues.  On her VA Form 9 (Appeal 
to Board), the appellant checked the box indicating her desire to 
appeal all issues listed on the SOC; however, she limited her 
written argument to disagreement with the RO's denial of service 
connection for the cause of the Veteran's death and DIC benefits.  
In September 2009, the RO issued a supplemental statement of the 
case (SSOC) wherein it addressed the issues of entitlement to 
service connection for the cause of the Veteran's death and to 
DIC benefits.  The RO then certified all three issues on appeal 
to the Board.  At her September 2010 hearing, the issues for 
consideration were listed as service connection for the cause of 
the Veteran's death, entitlement to DIC benefits, and eligibility 
to DEA benefits.  However, no argument was presented with respect 
to the issue of eligibility to DEA benefits.  

Here, there is no question that entitlement to eligibility to DEA 
benefits had been established during the Veteran's lifetime based 
on his receipt of a 100 percent disability evaluation that the RO 
had found to be permanent in nature at the time of its April 2003 
decision.  The Board notes that eligibility for DEA benefits 
extends 10 years from the date (as determined by the Secretary) 
that the person becomes an eligible person within the meaning of 
38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A) (West 2002 
& Supp. 2010). The beginning date of the 10-year period of 
eligibility for a spouse of a Veteran who has a total disability 
permanent in nature resulting from a service-connected disability 
is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more advantageous 
to the spouse, if the spouse has not chosen another date between 
either of these two dates which has been approved by the 
Secretary.  38 U.S.C.A. § 3512(b)(1)(A); 38 C.F.R. § 
21.3046(a)(2) (2010).  The Veteran was notified of the RO's April 
2003 decision on April 30, 2003.  Thus, the appellant's period of 
eligibility to DEA benefits, as the Veteran's spouse, extends 
until April 30, 2013.  It does not appear to the Board that 
eligibility is terminated by virtue of the Veteran's death.  
Thus, absent a finding of clear and unmistakable error in the 
RO's April 2003 decision and completion of a severance action, 
neither of which are present in this case, the appellant is 
eligible for DEA benefits based on the Veteran's permanent 100 
percent evaluation his lifetime during at least until the 
expiration of the 10-year from April 30, 2003.  Accordingly, the 
issue of entitlement to DEA benefits is moot.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1941 to 
September 1945.  He died in October 2003.  The appellant is his 
surviving spouse.

2.  The cause of the Veteran's death in October 2003 was listed 
on his certificate of death as hypertensive arteriosclerotic 
cardiovascular disease.  Chronic renal failure, osteoarthritis, 
dementia, and gout were listed as other significant conditions 
that contributed to death but did not result in the underlying 
cause.

3.  At the time of the Veteran's death, service connection was in 
effect for (1) an anxiety disorder, not otherwise specified, 
evaluated as 100 percent disabling from June 2000, (2) residuals 
of a fracture of the third, fourth, and fifth metacarpals, 
evaluated as 10 percent disabling, and (3) a scar of the left 
hand, evaluated as noncompensable.  These disabilities are not 
principle or contributory causes of his death.  

4.  The causes of the Veteran's death were not manifested during 
active service or for many years thereafter, nor were they 
otherwise causally related to active service or to a service-
connected disability.

5.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death and was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty; he also was not a 
former prisoner of war (POW) who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.07, 3.309, 3.312 (2010).

2.  The Veteran's service-connected disabilities did not 
substantially or materially contribute to his death, and his 
death was not caused by a disability incurred in or aggravated by 
active service, or by any disability proximately due to, or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2010).

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In the context of a claim for DIC benefits, VCAA notice must also 
include: (1) a statement of the conditions, if any, for which the 
Veteran was service connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

As to the appellant's claims for service connection for the cause 
of the Veteran's death and for DIC benefits, the RO received 
those claims in December 2003.  In December 2003, the RO sent to 
the appellant a letter informing her that before it could proceed 
with her claim, it must first be determined whether she was in 
fact the Veteran's surviving spouse for VA benefits purposes.  
The letter requested specific information to support that she was 
the Veteran's surviving spouse.  The letter also advised the 
appellant of the information already in VA's possession and the 
evidence that VA would obtain on her behalf, as well as of the 
evidence that she was responsible for providing to VA, to include 
any records not in the possession of a Federal agency.  The Board 
finds that this letter satisfies the aforementioned Quartuccio 
notice requirements.  However, the December 2003 notice letter is 
defective in that it did not provide notice to the appellant with 
respect to the notice elements required by Dingess for how VA 
determines disability ratings and effective dates.  That letter 
is also deficient with respect to the three required notice 
elements as mandated by Hupp, supra.  

In December 2008, after the initial adjudication of her claims, 
the RO sent to the appellant a letter notifying her of what the 
information must show to substantiate her claim for DIC benefits.  
That letter stated that the Veteran was service connected at the 
time of his death for an anxiety disorder and informed her that 
evidence establishing a relationship between that condition and 
the Veteran's death was necessary to establish entitlement to DIC 
based on the Veteran's service-connected condition.  The letter 
also listed the Veteran's primary and contributory causes of 
death as hypertensive arteriosclerotic cardiovascular disease, 
chronic renal failure, osteoarthritis, dementia, and gout.  The 
December 2008 letter is defective as to content in two respects: 
(1) the letter made no mention of the fact that the Veteran was 
service connected for residuals of a fracture of the third, 
fourth, and fifth metacarpals, as well as for an anxiety 
disorder; and (2) the letter did not contain an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Further, that 
letter did not comply with the timing-of-notice requirement 
because it was sent after the initial adjudication of the 
appellant's claims.

The Board acknowledges the defects in timing and content in the 
December 2003 and December 2008 VCAA-notice letters.  The Board 
finds, however that the abovementioned defects do not result in 
any prejudice to the appellant.  With respect to the notice 
defects as they pertain to Dingess, as this decision is denying 
the appellant's claims on appeal, the issues of ratings and 
effective dates assigned for awards of VA compensation are 
rendered moot.  

With respect to the deficient elements mandated by Hupp, although 
the December 2008 letter was incomplete with respect to the 
requirement that VA provide the DIC claimant with a statement of 
the conditions, if any, for which the late Veteran was service 
connected at the time of his death, the Board notes the appellant 
has not contended that the Veteran's service-connected fracture 
residuals and left-hand scar in any way caused or contributed to 
his death, and it is not otherwise shown in the record.  Rather, 
the appellant's theory of entitlement to DIC benefits, as stated 
in her application for DIC benefits, is based on her belief that 
the Veteran's service-connected anxiety disorder contributed to 
his death.  Further, in the March 2004 decision denying her claim 
for service connection for the cause of the Veteran's death, the 
RO stated that during the Veteran's lifetime, he was service-
connected for an anxiety disorder, as well as for residuals of a 
fracture to the third, fourth and fifth metacarpals and a scar on 
the left hand.  Thereafter, the appellant filed an NOD wherein 
she reiterated her belief that the Veteran's service-connected 
anxiety disorder contributed to his death.  No mention of the 
Veteran's other two service-connected conditions was made.  Thus, 
based on the appellant's theory of entitlement to DIC benefits, 
as set forth in her initial application and reiterated in 
numerous statements submitted throughout the pendency of her 
claim, the Board is satisfied that VA's failure to provide her 
with notice concerning all of the Veteran's service-connected 
conditions did not affect her ability to participate in the 
adjudication of her claim.  

As to the requirement that VA provide a DIC claimant with notice 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected, the Board 
notes that the appellant does not contend that the Veteran's 
causes of death, as listed on his death certificate, should have 
been service connected.  Rather, the appellant's primary theory 
of service connection, as advanced in her written contentions, is 
that the Veteran's service-connected anxiety disorder caused him 
to be inconsistent with his medications, many times confusing his 
medications or skipping them all together, and kept him from 
thinking rationally with regard to his health, which ultimately 
led to his death.  In this regard, the Board finds that the 
appellant had actual knowledge of the evidence required to 
substantiate her claim for service connection for the Veteran's 
cause of death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).   

The appellant has submitted written statements attesting to her 
personal knowledge of the Veteran's mental state and his 
disregard of his prescribed medications.  She has stated that the 
Veteran's anxiety caused him to want nothing to do with military 
hospitals and that he would refuse to go to the VA hospital for 
treatment.  The appellant also provided the name of a VA nurse 
practitioner who she stated could attest to the Veteran's 
irrational attitude towards his health as a result of his 
service-connected anxiety disorder.  In view of the foregoing 
statements from the appellant, the Board finds that she has 
demonstrated actual knowledge of the kinds of evidence required 
to substantiate her theory of service connection for the cause of 
the Veteran's death and DIC benefits, such that the defect in 
VCAA notice with respect to Hupp produces no prejudice because 
she was afforded a meaningful opportunity to participate in the 
development and adjudication of her claims.

The Board also finds that the timing error was cured by virtue of 
the fact that the VA provided the appellant with notice followed 
by readjudication of the claims in the September 2009 SSOC.  
Further, as stated above, the Board has found that the appellant 
was afforded a meaningful opportunity to participate in the 
adjudication of her claims.  Thus, any notice as to timing would 
also be nonprejudicial in this case.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Regarding the duty to assist, the Board also finds that VA has 
fulfilled its obligation to assist the appellant.  All available 
evidence pertaining to the appellant's claim has been obtained.  
The evidence includes the Veteran's STRs, VA outpatient treatment 
records, private treatment records, statements from the 
appellant, the Veteran's death certificate, and the emergency 
physician record for his death.  The Board notes that the 
appellant indicated that she tried to contact J.H., a VA 
physician's assistant who treated the Veteran and had expressed 
concerns regarding the Veteran and his medication.  VA outpatient 
treatment records signed by J.H. have been associated with the 
record.  The appellant has indicated that J.H. is no longer 
employed VA.  The appellant was also afforded a hearing in 
connection with her appeal.  

The Board has considered whether a VA medical opinion was 
required in connection with the appellant's claim for service 
connection for the cause of the Veteran's death under the duty-
to-assist provisions codified at 38 U.S.C.A § 5103A(a) (West 
2002).  See Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) 
(Section 5103A(a), and not (d), applies to DIC claims, and 
requires that VA need only obtain a medical opinion when such 
opinion is "necessary to substantiate the claimant's claim for a 
benefit.").  In Wood v. Peake, the United States Court of 
Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) 
"only excuses the VA from making reasonable efforts to provide 
[a medical opinion], if requested, when 'no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.'"  520 F.3d at 1348 (emphasis added) 
(citing 38 U.S.C.A. § 5103A(a)(2)).  At the outset, the Board 
notes that the appellant did not request a medical opinion in 
this case.  Further, as discussed in more detail below, there is 
nothing in the record, other than the appellant's own lay 
statements, that indicates that the veteran's death was related 
to service or his service-connected anxiety disorder.  As 
evidenced below, the Board has considered the appellant's lay 
opinion regarding the cause of the Veteran's death, but has 
determined that it is outweighed by other evidence of record.  
Further, as set forth below, there is no indication that the 
Veteran's actual causes of death were present during his active 
service or for many years following his discharge from active 
duty, nor is there any indication that such conditions were 
causally related to his active service or any incident therein.  
Under these circumstances, the Board finds that a medical opinion 
is not necessary as it would not raise a reasonable possibility 
of substantiating the claim.  Cf. Waters v. Shinseki, 601 F.3d 
1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument 
that his "conclusory generalized statement that his service 
illness caused his present medical problems was enough to entitle 
him to a medical examination under the standard of [38 U.S.C.A. § 
5103A(d)(2)(B).]").  The Board therefore finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c).

B.  Service Connection for the Cause of the Veteran's Death

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a 
surviving spouse of a qualifying veteran who died from a service-
connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment 
v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. 
Principi, 287 F.3d 1377 (Fed.Cir.2002).  A veteran's death will 
be considered service connected where a service-connected 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (2010).  The disability is the 
principal cause of death if it was "the immediate or underlying 
cause of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  It is a contributory cause if it "contributed 
substantially or materially" to the cause of death, "combined 
to cause death," or "aided or lent assistance to the production 
of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West. 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed in-service disease or injury 
and the present disability.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In determining whether a veteran's death was service 
connected, the first element is always satisfied in that the 
current disability is the condition that resulted in the 
veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 
(Fed.Cir.1999).

The Veteran died in October 2003.  His cause of death was listed 
on his certificate of death as hypertensive arteriosclerotic 
cardiovascular disease.  Chronic renal failure, osteoarthritis, 
dementia, and gout were listed as significant conditions 
contributing to his death.  At the time of the Veteran's death, 
service connection was in effect for an anxiety disorder, not 
otherwise specified, evaluated as 100 percent disabling, 
residuals of a fracture of the third, fourth, and fifth 
metacarpals, evaluated as 10 percent disabling, and a scar of the 
left hand, evaluated as noncompensable.  Upon a review of the 
evidence of record and as discussed below, the Board finds that 
the preponderance of the evidence does not support a nexus 
between the Veteran's hypertensive arteriosclerotic 
cardiovascular disease, chronic renal failure, osteoarthritis, 
gout, or dementia, and his military service.  

The Veteran's service treatment records (STRs) are unremarkable 
for signs or symptoms related to hypertension, heart disease, 
renal disease, arthritis, or gout.  A June 1945 hospitalization 
summary recorded his blood pressure to be 120/45.  A urinalysis 
noted the presence of red blood cells; however, no disease or 
disorder with respect to the kidneys was recorded.  His lungs and 
heart were recorded as normal.  

The Veteran's post-service medical records show, in pertinent 
part, that his cardiovascular system was normal, with blood 
pressure recorded as 124/82, on VA examination in December 1947.  
Thereafter, the earliest clinical evidence in the claims file 
demonstrating arthritis, gout, or high blood pressure is an 
August 1985 VA treatment record in which the Veteran was 
diagnosed with gout and arthritis of both feet.  His blood 
pressure at that time was recorded as 144/90.  A July 2000 VA 
treatment record noted a history of hypertension for two years, a 
history of gout for five years, and a history of arthritis for 
one year.  VA outpatient treatment records contain no mention of 
renal failure until June 2003, wherein it was documented that 
that renal function tests were rising and the Veteran had 
elevated potassium levels.  It was also reported that month that 
the Veteran was not taking the medication used to alleviate 
arthritis symptoms because of renal failure.  

As to the Veteran's dementia, the Board notes that a July 2002 VA 
outpatient treatment record contains a diagnosis of dementia.  In 
her VA Form 9, the appellant indicates her belief that the 
Veteran was service-connected for dementia during his lifetime.  
There is no evidence that the Veteran had applied for or was in 
receipt of service connection for dementia.  The Board further 
finds that the evidence preponderates against of finding of 
service connection for dementia.  A review of the Veteran's STRs 
reveals that in May 1945, the Veteran was admitted to an Army 
Hospital after having shot himself.  It was noted that during his 
evacuation to the United States, he became psychotic.  He was 
given a diagnosis of dementia praecox, catatonic type.  He was 
admitted to DeWitt General Hospital in June 1945.  On admission, 
he continued to be psychotic.  He admitted to having auditory 
hallucinations.  He was treated with insulin and sub-shock 
therapy, upon completion of which his condition had improved.  
The Veteran was diagnosed with a psychosis, unclassified, acute 
schizophrenic reaction in remission.  In September 1945, the 
Board of Medical Officers convened and determined that the 
Veteran should be separated from military service on account of 
his psychosis, unclassified, acute schizophrenic reaction in 
remission.  The Veteran was separated from military service in 
September 1945.  The Board notes that dementia praecox is the 
"original name for schizophrenia, when it was characterized as a 
psychosis with adolescent onset and a chronic course ending in 
deterioration."  Dorland's Illustrated Medical Dictionary  
(Dorland's) 492 (31st ed. 2007).  Dementia, on the other hand, is 
defined as "a general loss cognitive abilities, including 
impairment of memory."  Id.  The Veteran's STRs are silent for 
symptoms of dementia.  Based on the above information the Board 
finds that the Veteran did not have dementia during military 
service, however he did have a diagnosis of psychosis.

The Board finds the earliest post-service medical record 
potentially showing symptoms of dementia to be a 1986 
psychological screening note, wherein it was recorded that the 
Veteran had missed two prior appointments because he forgot one 
and was confused about the time of the other.  However, as stated 
above, dementia was not diagnosed until July 2002.  The VA 
examiner did not discuss the etiology of the Veteran's dementia.

Based on the above evidence, the Board finds that the lengthy 
time period since service without clinical evidence of diagnosis 
or treatment of the medical conditions that caused the Veteran's 
death is evidence that weighs heavily against finding that such 
medical conditions had their onset during his period of active 
duty or for many years thereafter.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Indeed, 
the earliest evidence of these conditions is 40 years after the 
Veteran was separated from military service.  Further, not one of 
the Veteran's medical providers or caregivers has related the 
Veteran's hypertensive arteriosclerotic cardiovascular disease, 
chronic renal failure, osteoarthritis, dementia, or gout to 
service.  In this regard, the Board notes that the appellant 
herself is not alleging that the Veteran's hypertensive 
arteriosclerotic cardiovascular disease, chronic renal failure, 
osteoarthritis, and gout were related to his military service.  
The Board thus finds that the evidence as a whole preponderates 
against finding that the Veteran's hypertensive arteriosclerotic 
cardiovascular disease, chronic renal failure, osteoarthritis, 
dementia, and gout are related to service.  

As stated above, the appellant's theory of entitlement to DIC 
benefits is that the Veteran's service-connected anxiety disorder 
caused him to disregard his health and medication and kept him 
from thinking rationally about his health, which ultimately led 
to his death.  She states the Veteran was inconsistent with his 
medication, many times confusing his medications or skipping them 
all together.  She made a detailed argument of this contention in 
statements received by VA in April 2004, May 2004, May 2009, and 
October 2009, as well as during her September 2010 hearing.  

The record shows that the Veteran was first service connected for 
a psychosis in September 1945.  His service-connected disability 
was later recharacterized as an anxiety disorder with conversion 
features, and ultimately, as an anxiety disorder, not otherwise 
specified.  By an April 2003 rating decision, the RO determined 
the Veteran's service-connected anxiety disorder to be 100 
percent disabling, effective June 16, 2000.  Thus, it is 
uncontroverted that the Veteran was receiving VA compensation 
benefits for an anxiety disorder at the time of his death.  Post-
service treatment records also clearly show that the Veteran was 
treated for hypertension, among other things, until his death in 
October 2003.  However, persuasive and competent evidence of 
record does not indicate that the Veteran's service-connected 
anxiety disorder was a contributory cause of his death.

The claims folder contains numerous VA outpatient treatment 
records dated from July 2000 to October 2003.  They reveal that 
the Veteran had been prescribed a variety of medications to treat 
his anxiety, depression, hypertension, arthritis, and acute gout 
attacks. 

VA psychiatric progress notes from August and November 2000, 
signed by Dr. S.M., show that the Veteran was prescribed Paxil 
for his anxiety.  Suicidal ideation was denied.  The appellant 
accompanied the Veteran to his appointment and reported that he 
would get stressed out.  On VA examination in October 2000, it 
was noted that the Veteran's anxiety made it difficult for him to 
concentrate.  His short-term memory was poor.  His thought 
process was normal but somewhat concrete.  The Veteran denied 
excessive worrying, depression, and anxiety, but the appellant 
reported that "everything makes him anxious" and that "his 
power of reasoning is not there sometimes."  Delusions and 
hallucinations were also denied.  In October 2001, the Veteran 
was seen for prescription refills.  He stated that he had not 
been taking his blood pressure medication.  No reason was given 
as to why he was not taking his medication.  In November 2001, he 
was seen for a blood pressure check.  He reported that he was 
taking his medication daily.  In January 2002, the Veteran was 
seen at a VA neurology clinic.  The assessment was possible 
dementia.  At that time, the Veteran reported being able to 
perform all of his own activities of daily living.  He gave his 
own history.  It was noted that no one accompanied him into the 
examination.  In April 2002, he again reported taking his blood 
pressure medication daily.

A July 2002, VA psychiatric resident outpatient treatment note 
documents the Veteran's complains of severe memory loss.  
Suicidal ideation was denied.  The Veteran was diagnosed with 
dementia, not otherwise specified.  An August 2002 VA psychiatric 
resident outpatient treatment note records the Veteran's 
assertion that he was easily confused and would forget names.  It 
was noted that the appellant did not at that time control the 
Veteran's medication, but planned to start doing so.  Suicidal 
ideation was again denied.  The appellant reported the Veteran's 
memory loss to be significant.  During a November 2002 VA eye 
examination, the Veteran reported that he was not taking his 
blood pressure medication because he did not feel well on the 
pills.  

A May 2003 telephone care note indicates that the Veteran had not 
been seen for over a year.  It was noted that it was a burden to 
travel to his appointments due to where he resided.  In June 
2003, the appellant stated that she would check the Veteran's 
blood pressure at home and phone in results to the VA treatment 
center because it was too far for them to travel to from where 
they lived.  That same month, the Veteran's caregiver noted that 
he was not taking his arthritis medication due to his renal 
failure, and was not taking his blood pressure medication because 
she had not yet received the new prescription.  

During her September 2010 hearing, the appellant's representative 
stated that it was her contention that the Veteran's service-
connected anxiety disorder was so severe that he deliberately and 
continuously sabotaged his health because of his anxiety 
disorder.  The appellant stated that the Veteran would skip his 
medical appointments and hide his medication.  She further 
reported that the Veteran would eat foods high in salt, despite 
being advised to limit his salt intake.  She stated that this 
pattern of behavior began shortly after seeing Dr. S.M. in 2000 
and that the Veteran refused psychiatric care after that time.

Although the Board is sympathetic to the appellant's assertions, 
fully understands her position, and by no means wishes to 
minimize the service the Veteran provided, the claim for service 
connection for the Veteran's cause of death must be denied 
because the evidence does not establish that his service-
connected anxiety disorder contributed to his death.  Although 
the evidence does show that the Veteran was not consistent with 
his blood pressure medication, it does not demonstrate that that 
inconsistency was related to his anxiety disorder.  Rather, is 
appears, as reported in the record and by the appellant, as 
though the Veteran would forget to take his medication.  However, 
none of the medical providers who had treated the Veteran linked 
his memory loss to his anxiety disorder.  The Board notes that 
the Veteran was also diagnosed with dementia, which affects one's 
memory.  See Dorland's at 492.  As determined above, the evidence 
does not show that that Veteran's dementia was a result of his 
military service.  There is also no evidence to suggest that the 
Veteran's dementia was causally related to his service-connected 
anxiety disorder.

Further, although there is evidence that the Veteran would miss 
his medical appointments, there is no evidence to suggest that 
that was related to his anxiety disorder.  The appellant has 
asserted that the Veteran was distrustful of VA hospitals and 
wanted nothing to do with them.  That may be the case, but the 
record shows that he did receive regular treatment at the VA 
medical center in Fresno, California, and at the VA community 
based outpatient clinics in Santa Barbara, California, and San 
Luis Obispo, California.  The fact that he was often treated at 
these facilities until the date of his death is evidence that 
weighs against the appellant's contention that the Veteran 
refused medical treatment due to his anxiety disorder.  Further, 
there is also evidence suggesting that the distance that the 
Veteran had to travel to his medical appointments was the reason 
why he missed appointments.  The appellant herself stated that it 
was too far to travel for routine appointments.  

Moreover, in her hearing testimony, the appellant stated that the 
Veteran maintained a high sodium diet despite being advised by 
medical professionals to limit his salt intake.  Again, however, 
there is no evidence other than the appellant's own assertions 
that the Veteran's disregard of medical advisement was related to 
his anxiety disorder.  Although the appellant has proffered her 
belief that the Veteran had lost his will to live, the Veteran 
specifically denied suicidal ideation on several occasions.  
Further, none of VA psychiatric treatment records suggest that 
the Veteran was trying to end his life through the non-use of his 
prescribed medications.  In fact, the VA outpatient treatment 
records often revealed that the Veteran was taking his blood 
pressure medication regularly.

The Board has considered the report of a private psychiatrist 
dated in August 1988 and submitted by the appellant.  The private 
psychiatrist stated that the Veteran's health had deteriorated to 
the point that he should be placed under the care of another 
person.  The Board does not question the severity of the 
Veteran's health problems, both mental and physical, that he 
experienced during his lifetime.  However, the severity of those 
problems is not the issue at hand.  Rather, the issue is whether 
the Veteran's service-connected anxiety disorder contributed to 
his death.  As the private psychiatrist's report sheds no light 
on the pertinent issue, it is not probative evidence.  

The Board has also considered the appellant's lay statements 
concerning the cause of the Veteran's death.  The appellant is 
certainly competent to testify as to her observations of such 
things as the Veteran's mood and demeanor.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay 
testimony is competent . . . to establish the presence of 
observable symptomatology and 'may provide sufficient support for 
a claim of service connection'" (quoting Layno v. Brown, 6 Vet. 
App. 465, 469 (1994))).  However, as a lay person without the 
appropriate medical training and expertise, the Board questions 
the appellant's competency to link to the Veteran's death to his 
anxiety disorder in this case, especially given his diagnosis of 
dementia, which is not service connected, his complaints of 
severe memory loss, and her assertions that the Veteran would 
forget to take his medication.  Indeed, on her VA Form 9, the 
appellant herself stated that the Veteran's "dementia had 
progressed to the point that he would confuse his medications or 
not take them at all."

Further, even if the Board determined that the appellant was 
competent to link the Veteran's death to his service-connected 
anxiety disorder, her opinion in this regard is of limited 
probative value as she has not addressed any of the 
abovementioned evidence that the Board has determined weighs 
against a finding that that the Veteran's anxiety disorder 
contributed to his death.  Although the Board does not doubt the 
sincerity of the appellant's belief that her husband's anxiety 
disorder contributed to his death, this is not a case in which it 
is at least as likely as not that the Veteran's service-connected 
anxiety disorder contributed to his death.  Rather, the Board 
finds that the majority of the evidence preponderates against a 
finding that the Veteran's death was related to his service-
connected anxiety disorder.  As such, the claim must be denied.  
In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

B.  Entitlement to DIC Benefits Under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 where it is shown that the 
veteran's death was not the result of his or her own willful 
misconduct and, at the time of death, the veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability that was (1) rated by VA as totally disabling for a 
continuous period of at least ten years immediately preceding 
death; or (2) rated by VA as totally disabling continuously since 
the veteran's release from active duty and for a period of at 
least five years immediately preceding death; or (3) rated by VA 
as totally disabling for a continuous period of not less than one 
year immediately preceding death, if the veteran was a former POW 
who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22 (a) (2010).  

Under the applicable version of 38 C.F.R. § 3.22, DIC benefits 
may not be awarded based on "hypothetical entitlement" to a 
total disability rating for ten years preceding the veteran's 
death, no matter when the claim was filed.  See Rodriguez v. 
Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 
557 F.3d 1371, 1374-77 (Fed. Cir. 2009).

One of the exceptions under 38 C.F.R. § 3.22(b)(1) provides that 
a surviving spouse can establish entitlement to DIC benefits if 
he/she can show that the Veteran would have been receiving total 
disability compensation for a period of ten years preceding 
his/her death but for clear and unmistakable error (CUE) 
committed by VA in a prior decision during his lifetime.  

An additional exception exists when additional evidence submitted 
to VA before or after the veteran's death, consisting solely of 
service department records that existed at the time of a prior VA 
decision but were not previously considered by VA, provides a 
basis for reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected disability 
rating retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for the relevant period specified.  38 C.F.R. § 
3.22(b)(2).  

In the present case, the Board finds that the preponderance of 
the evidence is against the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318. The evidence of record shows 
that the Veteran was rated totally disabled from June 2000 until 
his death in October 2003; a continuous period of less than 10 
years.  The record does not show, and the appellant does not 
allege, that the Veteran was a POW or that he was continuously 
rated as totally disabled since his release from active duty in 
1945.  The appellant has not alleged that there was CUE in any VA 
decisions that were issued during the Veteran's lifetime.  The 
appellant has not identified or submitted additional, previously 
unconsidered service department records that would provide a 
basis for reopening a previously decided claim.  Further, during 
the September 2010 hearing, the appellant's representative 
conceded that she did not qualify for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Simply put, the present record 
provides no basis for an award of DIC under 38 U.S.C.A. § 1318.  
The claim must therefore be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death under the provisions of 38 U.S.C.A. § 1310 is denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


